DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 10-19 in the reply filed on 8/31/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2022.
It is noted that claim 10 is an independent system claim and should be included as part of elected Group 2.

This application contains claims directed to the following patentably distinct species:
Species A: Figure 6, encompassing claims 10-18.
Species B: Figure 10, encompassing claim 19.
The species are independent or distinct because there are mutually exclusive claims drawn to each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, neither claim 10 nor claim 19 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Eduardo Gonzalez on 10/31/2022 a provisional election was made without traverse to prosecute the invention of Species A, Figure 6, claims 10-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDSs) dated 10/14/2021 and 8/12/2022 have been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected as it recites a comparison between the claimed trim and an unclaimed and unknown trim (“of another trim”).  The metes and bounds of the claim cannot be ascertained as the unknown and unclaimed trim can vary and thus the relation between the claimed trim and unclaimed trim can also vary.  See also MPEP2144.05(b).

Allowable Subject Matter
Claims 10-11 and 13-18 are allowed.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not teach or disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the stem with a plurality of layers in a trim, each layer comprising a plurality of channels, with the cross section of each channel defined by vertical walls, angular portions that extend from the walls, and a rounded top that intersects with the angular portions, wherein the channels of a first of the layers do not intersect with any other channel of any other layer.
The closest prior art of record includes the following:
	Hemme et al. (U.S. 6,039,076) discloses a system comprising a plurality of layers in a trim with the channels of a first of the layers not intersecting with any other channel of any other layer.  However, Hemme is silent as to the cross-section of the channels.
	Glaun (U.S. 9,528,632) discloses a tortuous path control valve trim and shows a cross-section of the channel in figures 6-8.  However, while the channels have vertical walls and angled portions, there is not a rounded top that intersects with the angular portion.
While it may be obvious to one having ordinary skill in the art to modify Hemme with the cross-sectional shown in figures 6-8 of Glaun, such a modification does not teach the rounded top that intersects with the angular portion.  A further modification of the teaching reference would be necessary, for instance, under 2144.04, in order to arrive at the applicant’s claimed invention.  This is not seen to be obvious absent impermissible hindsight bias, especially as applicant discloses a criticality to the rounded top in paragraph 37 of the specification (to smooth out flow, to nest layers, and to reduce turbulence).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nawaz (U.S. 6,926,032) discloses a pressure reducing control valve with a trim made up of layers with each layer having channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753